Citation Nr: 0940344	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-34 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
VA RO in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's only service-connected disability, 
posttraumatic stress disorder (PTSD), does not render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, in a letter dated in February 2007, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  This communication of the RO advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Evidence associated with 
the claims file consists of the Veteran's private treatment 
records and VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  A TDIU rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  A TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran filed his claim for TDIU on January 17, 2007.  As 
of a rating decision, dated in February 2009, the only 
disability for which he currently is rated is PTSD, evaluated 
as 30 percent disabling.  The record reflects that the 
Veteran was employed full-time in an upholstery plant until 
1988 when he retired after working there for 40 years.  He 
asserts that symptoms such as hypervigilance and avoidance 
resulting from his PTSD have rendered him totally disabled 
and unemployable.  

Initially, the Board observes that the percentages standards 
of 4.16(a) have not been met as the combined disability 
rating is 30 percent.  See 38 C.F.R. § 4.16(a).  However, 
given the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the Veteran is, in fact, 
unemployable, is still necessary in this case.  

As noted above, 38 C.F.R. § 4.16(b) allows for TDIU on an 
extra-schedular basis only in exceptional cases.  The Board 
does not find the case at hand to be such an instance.  A 
July 2006 private psychological counseling report indicates 
that a psychological evaluation was conducted by a licensed 
psychological associate and the evaluation report was co-
signed by a psychologist.  The Veteran reported symptoms of 
frequent intrusive thoughts, traumatic nightmares, avoidance 
of conversations about military service, estrangement from 
others, hypervigilance, and exaggerated startle response.  It 
was concluded that the Veteran's hypervigilance and 
hyperarousal compromised his ability to be productive at work 
and that he was permanently and totally disabled and 
unemployable.  
 
A VA PTSD examination, dated in December 2006, indicates 
reported chronic symptoms of hypervigilance, irritability, 
depressed mood, avoidance, detachment, and sleep disturbance.  
The examiner noted that the Veteran avoids crowds, is 
isolated from friendships, and has a difficult time finding 
enjoyment in things.  Here, the Veteran provided an 
employment history of retiring from an upholstery plant where 
he worked for 40 years.  The Veteran noted that he had 
trouble at work, but was able to work alone, which allowed 
him to maintain employment.  

Additionally, the same psychological associate who rendered 
the July 2006 private psychological counseling report 
completed another evaluation in March 2007.  This report was 
not co-signed by the psychologist.  Here, the Veteran 
continued to complain of increased PTSD symptoms such as 
nightmares and intrusive thoughts.  The psychological 
associate opined that the Veteran's symptoms have interfered 
significantly in his occupational, social, and personal life, 
that his intrusive flashbacks and hyperarousal contributed to 
sporadic levels of productivity at his job, and that his 
symptoms negatively impacted the concentration and memory 
required to learn new tasks.  Moreover, the psychological 
associate found that the Veteran was severely limited in his 
ability to initiate or sustain work relationships, and 
attributed this behavior to preventing him from advancing in 
his job.  The psychological associate noted that others at 
work referred to the Veteran as being stand-offish due to his 
hypervigilance and isolating behavior.  The psychological 
associate concluded that, due to the severity and chronicity 
of his symptoms, the Veteran's prognosis for recovery is 
poor, and he is highly likely to have marked worsening of his 
PTSD symptoms due to stressors inherent in any work 
environment.  The psychological associate found the Veteran 
to be permanently and totally disabled and unemployable.  

In October 2007, the Veteran underwent a second VA PTSD 
examination report to determine, amongst other things, the 
extent of functional impairment due to the Veteran's service-
connected disability, and how that impairment impacts 
physical and sedentary employment.  Here, the examiner, a 
psychiatrist, noted that the Veteran stated that he is 
somewhat better, but not much.  The Veteran complained of 
symptoms to include sleep disturbance, nightmares, intrusive 
thoughts, anxiety, and crowd avoidance.  The Veteran reported 
an employment history of working in a cotton mill for 40 
years, and retiring at the age of 62 due to health problems 
that included heart problems and cancer of the prostate.  The 
examiner noted that Veteran stated that he worked regularly 
and did not miss any work because of psychiatric symptoms.  
In a summary of current psychosocial level of functioning, 
the examiner indicated that the Veteran has not worked in the 
past 20 years, and quit working because of his heart 
problems.  Moreover, the Veteran did not miss work because of 
his psychiatric symptoms.  The examiner opined that the 
Veteran's degree of impairment, both socially and employment-
wise, is moderate, and that the Veteran's symptoms, although 
they would result in some difficulty with employment, would 
not, in and of themselves, preclude employment.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Board has carefully evaluated the conflicting evidence 
and, ultimately, places greater weight on the opinion of the 
October 2007 VA PTSD examiner.  The Board acknowledges that 
both the July 2006 and March 2007 private evaluation reports 
reflect findings that the Veteran's PTSD has rendered him 
permanently and totally disabled and unemployable.  The 
private psychological associate and psychologist did not have 
the benefit of reviewing the Veteran's claims file or medical 
history prior to rendering their opinions.  These opinions 
are, by necessity, couched in terms of speculation as the 
Veteran is no longer employed, and was apparently retired for 
over 18 years prior to undergoing treatment for his PTSD at 
the private treatment facility.  Further, their conclusions 
that the Veteran's PTSD led to sporadic levels of 
productivity and compromised his ability to work are 
unsubstantiated beyond the Veteran's own reporting, and he 
later contradicts himself when he noted in his VA examination 
that he did not miss work due to his psychiatric symptoms.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  In this case, the subjective 
history supplied by the Veteran relating to his employment 
experiences has been uncorroborated by any objective 
treatment records.  

In contrast, the VA examiner reviewed the Veteran's claims 
file and took a thorough medical history that revealed that 
the Veteran's treatment for heart problems and prostate 
cancer led to his retirement.  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Hence, the Board has reviewed the evidence of record in this 
case and finds that this evidence does not support the 
Veteran's contention that his service-connected PTSD is of 
such severity as to preclude him from participation in all 
forms of substantially gainful employment.  The Veteran has 
repeatedly attested to retiring from his position at the 
upholstery plant after approximately 40 years of working 
there, and during his most recent VA examination, reported 
that the cause of his retirement was due to heart problems 
and prostate cancer.  

Accordingly, the preponderance of the evidence is against his 
claim of entitlement to TDIU, and the claim must be denied.  
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to TDIU is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


